Case 1:17-cv-02897-TWP-MPB Document 172-1 Filed 08/20/21 Page 1 of 1 PageID #: 2856




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION


   INDIANA STATE CONFERENCE OF THE
   NATIONAL ASSOCIATION FOR THE
   ADVANCEMENT OF COLORED PEOPLE
   (NAACP) and LEAGUE OF WOMEN
   VOTERS OF INDIANA,

   Plaintiffs,
                                                         Docket 1:17-cv-02897-TWP-MPB
   v.

   CONNIE LAWSON, in her official capacity as
   the Indiana Secretary of State; J. BRADLEY
   KING, in his official capacity as Co-Director of
   the Indiana Election Division; ANGELA
   NUSSMEYER, in her official capacity as Co-
   Director of the Indiana Election Division,

   Defendants.




                 [PROPOSED] ORDER ON CONSENT MOTION TO EXTEND TIME


           Plaintiffs having filed their consent motion to extend time for filing their bill of attorneys’

   fees and costs, and the Court having read and reviewed the same and finding good cause to

   extend the deadline, the Court now finds that said Motion should be GRANTED.

           IT IS ORDERED:

           The deadline for Plaintiffs to file their bill of costs and attorneys’ fees shall be Monday,

   November 8, 2021.



   Dated: ________________________
                                                          Hon. Tanya Walton Pratt
                                                          United States District Court Chief Judge
